Citation Nr: 1703020	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased compensable disability rating for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for right leg sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1982.  He had additional service in the Army Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a July 2015 hearing by videoconference.  

In a November 2015 decision, the Board granted the Veteran's service connection claim for tinnitus, granted an increased rating for his service-connected sinusitis to ten percent and denied the claim for clear and unmistakable error (CUE) in a September 1982 rating decision that denied a compensable rating for hypertension.  Further, the Board remanded the current claims for entitlement to service connection for a low back disability, right leg sciatica and a compensable rating for hypertension.  At that time, the Board also remanded a claim of service connection for sleep apnea.  While the case was in remand status, the RO granted service connection for sleep apnea and a 50 percent rating in a January 2016 rating decision.  As the issue on appeal has been granted in full, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Additional evidence was submitted subsequent to a March 2016 supplemental statement of the case (SSOC).  However, in March 2016, the Veteran's representative expressly waived initial RO consideration of any additional evidence that was to be submitted.  See 38 C.F.R. § 20.1304(c).

In March 2016, the Veteran's representative submitted a substantive appeal requesting a second Board hearing.  However, the Veteran and his representative did not provide any specific reason as to why a second hearing regarding the issues on appeal is warranted.  38 C.F.R. §§ 20.700(a).  Here, there is no indication that circumstances have changed since the July 2015 hearing which would warrant conducting a second Board hearing and no good cause has been provided.  Therefore, the representative's request for another hearing before the Board is denied.

The decision below addresses the hypertension rating claim.  The issues of entitlement to service connection for a low back disability and right leg sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and requiring continuous medication.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Background and Hypertension Rating Criteria

The Veteran's claim for entitlement to service connection for hypertension was initially granted in a September 1982 rating decision and assigned a noncompensable rating from the date of separation from service.  The Veteran's hypertension has received a noncompensable rating since July 1, 1982.  The current claim for increase was submitted in October 2009.

While there is significant lay evidence throughout the appeal submitted by the Veteran, his essential contention is that his hypertension and blood pressure are more severe than the current noncompensable rating.  At the July 2015 Board hearing the Veteran indicated that his condition has worsened over the years, including his blood pressure readings.

DC 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Facts

Subsequent to the October 2009 claim for an increased rating, the Veteran was afforded an October 2010 VA examination.  The examiner diagnosed the Veteran with hypertension and indicated the Veteran takes medication for the condition.  He noted blood pressure readings of 128/72, 124/60 and 119/87.

The Veteran was afforded a March 2014 VA examination in which the examiner noted blood pressure readings of 152/90, 130/80 and 152/84.  The examiner indicated the Veteran's treatment plan included taking continuous medication for the condition.  He noted that the Veteran's history of diastolic blood pressure elevation was not predominantly 100 or more.

Pursuant to the November 2015 Board remand, the Veteran was afforded an additional January 2016 VA examination.  The examiner indicated blood pressure readings of 154/92, 161/95 and 153/92.  Further, the Veteran's treatment plan continued to include taking continuous medication for his hypertension and the examiner noted that his history of diastolic blood pressure elevation was not predominantly to 100 or more.

Along with the noted VA examinations, blood pressure readings were recorded throughout the VA treatment records.  For instance, an August 2012 reading noted 132/84.  December 2012 VA treatment records logged blood pressure readings over four days of testing, from December 28, 2012 to December 31, 2012, as follows: 154/87, 153/82, 161/96, 140/87, 147/80, 149/79, 145/80, 141/77 and 156/92.  Further, a February 2013 record noted a reading of 148/86, a February 2014 reading indicated 138/83 and a February 2015 blood pressure reading indicated 130/80.  Additionally, the Board notes the Veteran continued to require continuous medication for his condition.

In addition to the medical evidence of file and blood pressure readings, as noted above, the Veteran has submitted largely cumulative lay evidence in support of an increased hypertension rating.  In a November 2012 substantive appeal, the Veteran noted that in service, his diastolic blood pressure readings were greater than 100 on three consecutive readings prior to commencement of treatment for the condition with medication.  He stated that there is no recent evidence of elevated blood pressure due to his continuous use of medication.  He indicated that he seeks an increased rating to 10 percent due to worsening of his medicated blood pressure readings over the prior two years, or alternatively, a medically supervised withdrawal of hypertension medication in a controlled environment to determine his non-medicated blood pressure readings.

Moreover, at the July 2015 Board hearing, the Veteran indicated a worsening of his condition.  He reported his systolic readings are in the range of 135 to 155 and the diastolic ranges are in the 70's and 80's, as well as requiring medication daily.  He reported that his hypertension causes him fatigue, including while working at his desk or outdoors weeding his flower bed.  He noted his condition is controlled within normal limits such that his doctor is not concerned about increasing his medication dosage.  He stated that prior to taking medication, including during service, his diastolic levels were over 100.

Analysis

The Board finds that a compensable rating for the Veteran's hypertension is not warranted.  As noted, a 10 percent evaluation is warranted under DC 7101 in three circumstances: (1) where diastolic pressure is predominantly 100 or more, (2) where systolic pressure is predominantly 160 or more, or (3) as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Initially, the Board notes the Veteran has claimed CUE with regard to the September 1982 rating decision that denied a compensable rating.  This claim was denied by the Board in November 2015.

Since the October 2009 claim for an increased rating, the Veteran's diastolic pressure has not been predominantly 100 or more.  There were numerous diastolic readings in the VA treatment records throughout the appeal period and although they fluctuate, none of the readings are over 100.  Further, readings predominantly over 100 are not reflected in the October 2010, March 2014 and January 2016 VA examination reports.

Additionally, the Veteran's systolic pressure has not been predominantly 160 or greater.  Throughout the VA treatment records only one reading, December 28, 2012, showed the Veteran's systolic pressure was 160 or greater, at 161.  Further, of the three VA examinations, only one reading taken in the January 2016 examination showed a systolic reading of 160 or greater, also at 161.

The Board acknowledges the Veteran's statements that his hypertension has worsened and also that he feels his condition warrants a compensable rating.  The Board also acknowledges the Veteran's contention that without continuous medication his blood pressure readings would likely be higher and potentially entitle him to a compensable rating.  Nonetheless, the objective blood pressure readings throughout the appeal period do not support a compensable rating.  This objective evidence is most persuasive to the Board as to the level of the Veteran's service-connected hypertension and the appropriate rating.

The Board notes it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012)   However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).

Therefore, while the Veteran is on continuous medication to control his hypertension, a 10 percent rating requires that the Veteran be on continuous medication and have a history of diastolic pressure predominantly 100 or more.  As noted, the objective evidence fails to support diastolic blood pressure readings of predominantly 100 or higher for the Veteran.

Consequently, the preponderance of the evidence weighs against a finding of a compensable rating for the Veteran's hypertension, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A compensable rating for hypertension is denied.


REMAND

With regard to the Veteran's claims seeking service connection for a low back disability and right leg sciatica, further development is required.  The Veteran asserted in the March 2016 substantive appeal that he is entitled to the benefit of the doubt for these claims, as a July 2015 private opinion from Dr. T.B. supports his service connection claims.

An August 2014 VA opinion was provided in which the examiner indicated the low back condition is less than likely permanently aggravated or a result of any event or condition that occurred in-service or within one year of discharge.  She noted the Veteran had onetime low back pain in service, with multiple subsequent records that evaluate the back without complaints.

The Board remanded the claims in November 2015 for additional VA examinations.  Subsequently, a January 2016 VA examination was afforded the Veteran in which the examiner diagnosed the Veteran with ankylosing spondylitis and degenerative arthritis of the spine.  She further indicated diagnoses of intervertebral disc syndrome (IVDS) with left lower extremity radiculopathy and retrolisthesis of L2-L3.  A February 2016 opinion noted the low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated there was one complaint in January 1980 for back pain and an x-ray did not show any significant pathology.  The separation examination in April 1982 did not show any complaints of a chronic back condition and there was no further medical record documenting symptoms of back pain until October 1998, 16 years post-service.

As such, the examiner indicated it is less likely than not the Veteran's degenerative arthritis of the lumbar spine, IVDS with left lower extremity radiculopathy and retrolisthesis of L2-L3 had their onset during active service or are related to any in-service disease, event or injury.  Further, the Veteran denied symptoms of right leg sciatica.  He did note symptoms of shooting pain with paresthesia and numbness in his left lower extremity; however, the examiner stated it is less likely than not that the Veteran's left lower extremity radiculopathy is related to service.

The RO issued a March 2016 supplemental statement of the case.  Thereafter, the Board notes the Veteran submitted the March 2016 substantive appeal, which included the July 2015 private opinion from Dr. T.G.

The July 2015 opinion indicated the Veteran was experiencing pain that radiates down his right lower extremity.  X-rays were obtained which showed advancing L4-L5 degenerative disc disease (DDD), as well as right lower extremity radiculopathy, secondary to advancing L4-L5 DDD.  He noted the service treatment records from January 1980 document back pain with associated right lower extremity cramping due to running.  The examiner concluded it is more likely than not that the Veteran had some back symptoms that date back to 1980's that have progressed over time into the current L4-L5 DDD and right lower extremity radiculopathy.  He noted "As a result, I think it is again more likely than not this is service connected."

Accordingly, the Board concludes that a remand is warranted for the RO to obtain an addendum opinion from the January 2016 examiner that adequately considers this evidence of continuity of back pain since service.

Accordingly, these issues are REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner who conducted the Veteran's January 2016 VA spine examination, if available, or if not available, to a suitable substitute, and request an addendum opinion addressing the additional relevant medical evidence of record.  A physical examination is not required unless deemed necessary by the examiner.

After reviewing the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current low back disability had its onset in service, or is otherwise related to service.  He or she must discuss the July 2015 opinion from Dr. T.G. regarding the Veteran experiencing recurrent back pain during and since service, as well as the lay evidence of record.

The examiner is asked to comment on the Veteran's and private physician's reports of the onset of continuous back pain during and since service with the previous VA opinions that concluded the Veteran's spine disability is unrelated to service. 

A complete rationale must be provided for all opinions rendered.

2.  Finally, after conducting any other necessary development, readjudicate the claims remaining on appeal.  If either claim remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


